IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-500

                                        No. COA21-563

                                      Filed 19 July 2022

     Guilford County, No. 20 CVS 7369

     SHARON L. WOODY, Plaintiff,

                     v.

     ACCUQUEST HEARING CENTER, LLC, Defendant.


           Appeal by plaintiff from order and judgment entered 27 April 2021 by Judge

     John O. Craig, III, in Guilford County Superior Court. Heard in the Court of Appeals

     5 April 2022.


           Higgins Benjamin, PLLC, by Robert N. Hunter, Jr., and Jonathan Wall, for
           plaintiff-appellant.

           A.Y. Strauss, LLC, by Kory Ann Ferro, pro hac vice, and Sharpless McClearn
           Lester Duffy, PA, by Frederick K. Sharpless, for defendant-appellee.


           ZACHARY, Judge.


¶1         Plaintiff Sharon L. Woody appeals from the trial court’s order and judgment

     granting Defendant AccuQuest Hearing Center, LLC’s motion to dismiss Plaintiff’s

     claim for wrongful termination in violation of public policy. After careful review, we

     reverse and remand for further proceedings.

                                        Background

¶2         This case arises out of Plaintiff’s suit against Defendant alleging her wrongful
                           WOODY V. ACCUQUEST HEARING CTR., LLC

                                         2022-NCCOA-500

                                        Opinion of the Court



     termination in violation of public policy. Plaintiff alleged as follows in her complaint:

     Defendant hired Plaintiff to serve as a patient care coordinator in October 2018. She

     worked in both of Defendant’s Greensboro and High Point offices, “receiving positive

     performance reviews” in her first few months. In February 2019, she “began

     experiencing symptoms for which she sought the advice of a cardiologist[,]” who

     determined that she needed a cardiac ablation to correct her atrial fibrillation. On

     the last workday before Plaintiff’s procedure, “the employee with primary

     responsibility for making bank deposits . . . failed to make deposits” for each office;

     consequently, Plaintiff took the deposits with her when she left work for the day. She

     intended to make the deposits that evening, but the bank was closed when she

     arrived. Plaintiff brought the deposits home and “kept them secure.”

¶3         On 5 March 2019, Plaintiff had surgery, and she missed one week of work while

     she recuperated. On her first days back in each office she returned the deposits. On

     13 March 2019, the employee tasked with making the bank deposits again failed to

     do so. Before beginning her shift on 14 March, Plaintiff picked up the deposits and

     delivered them to the bank when it opened.

¶4         Later that day, a member of Defendant’s Human Resources Department called

     Plaintiff and informed her that “she was being terminated” because she had

     committed “multiple procedural violations in a short period of time.” Although

     Plaintiff asked what procedures she violated, she was not provided with any detailed
                           WOODY V. ACCUQUEST HEARING CTR., LLC

                                         2022-NCCOA-500

                                        Opinion of the Court



     examples of policies or procedures violated. Plaintiff was told she would receive an

     email “explaining the reason for the termination[,]” but she never received any such

     email, despite her follow-up request a few days later.

¶5         On 29 September 2019, Plaintiff filed suit against Defendant, claiming

     wrongful termination in violation of public policy. Plaintiff alleged, inter alia, that

     her “termination violated the established public policy of North Carolina as expressed

     in N.C[.]G.S. § 143-422.2”—the Equal Employment Practices Act (“EEPA”)—“and as

     set forth in other statutes and regulations, such as the Persons with Disabilities

     Protection Act,” (“PDPA”). See N.C. Gen. Stat. § 168A-1 et seq. (2019).

¶6         On 30 November 2019, Defendant filed a motion to dismiss Plaintiff’s

     complaint pursuant to Rule 12(b)(6) of the North Carolina Rules of Civil Procedure.

     Defendant also filed a memorandum in support of its motion to dismiss, in which it

     alleged that “Plaintiff’s claim . . . is governed by the [PDPA], which she cite[d] to in

     her Complaint, as the exclusive statutory remedy[,]” and that therefore Plaintiff’s

     common-law wrongful-discharge claim was time-barred by the 180-day statute of

     limitations provided by the PDPA. See N.C. Gen. Stat. § 168A-12.

¶7         On 16 March 2021, Defendant’s motion to dismiss came on for hearing in

     Guilford County Superior Court. By order entered on 27 April 2021, the trial court

     dismissed Plaintiff’s complaint with prejudice. The trial court specifically found and

     concluded that Plaintiff’s “common law remedy [wa]s precluded under the statutory
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                           2022-NCCOA-500

                                          Opinion of the Court



       provisions of the [PDPA,]” and therefore, Plaintiff’s claim was time-barred by the

       PDPA’s statute of limitations. Plaintiff timely filed notice of appeal.

                                             Discussion

¶8             On appeal, Plaintiff argues that the trial court erred by concluding that her

       common-law claim for wrongful discharge in violation of public policy was preempted

       by the PDPA, and thus granting Defendant’s motion to dismiss. We agree.

          I.      Standard of Review

¶9             “We review de novo a trial court’s order on a motion to dismiss for failure to

       state a claim pursuant to Rule 12(b)(6).” Bill Clark Homes of Raleigh, LLC v. Town

       of Fuquay-Varina, 281 N.C. App. 1, 2021-NCCOA-688, ¶ 11. Similarly, “[q]uestions

       of statutory interpretation are ultimately questions of law for the courts and are

       reviewed de novo.” Wilkie v. City of Boiling Spring Lakes, 370 N.C. 540, 547, 809

       S.E.2d 853, 858 (2018) (citation omitted). When conducting de novo review, this Court

       “considers the matter anew and freely substitutes its own judgment for that of the

       trial court.” Jackson v. Charlotte Mecklenburg Hosp. Auth., 238 N.C. App. 351, 353,

       768 S.E.2d 23, 25 (2014) (citation omitted).

¶ 10           “When reviewing a motion to dismiss, an appellate court considers whether the

       allegations of the complaint, if treated as true, are sufficient to state a claim upon

       which relief can be granted under some legal theory.” Deminski v. State Bd. of Educ.,

       377 N.C. 406, 2021-NCSC-58, ¶ 12 (citation and internal quotation marks omitted).
                              WOODY V. ACCUQUEST HEARING CTR., LLC

                                           2022-NCCOA-500

                                          Opinion of the Court



       “The statute of limitations may provide the basis for dismissal on a motion pursuant

       to N.C. Gen. Stat. § 1A-1, Rule 12(b)(6) if the face of the complaint establishes that

       [the] plaintiff’s claim is barred.” Liptrap v. City of High Point, 128 N.C. App. 353, 355,

       496 S.E.2d 817, 818, disc. review denied, 348 N.C. 73, 505 S.E.2d 874 (1998). “In

       reviewing a trial court’s Rule 12(b)(6) dismissal the issue for the court is not whether

       the plaintiff will ultimately prevail but whether the plaintiff is entitled to offer

       evidence to support the claim.” Bill Clark Homes, 2021-NCCOA-688, ¶ 12 (citation

       and internal quotation marks omitted).

          II.      Preemption

¶ 11            On appeal, Plaintiff argues that the trial court erred in concluding that her

       common-law claim for wrongful discharge in violation of public policy was preempted

       by the PDPA. Defendant frames the question presented as one of first impression for

       our appellate courts: whether the PDPA preempts Plaintiff’s common-law wrongful-

       discharge claim, such that the PDPA’s 180-day statute of limitations controls the case

       at bar, see N.C. Gen. Stat. § 168A-12, rather than the three-year statute of limitations

       that applies to the common-law claim of wrongful discharge in violation of public

       policy, see id. § 1-52(1); Winston v. Livingstone Coll., Inc., 210 N.C. App. 486, 488, 707

       S.E.2d 768, 770 (2011) (“The limitations period for a tort action based upon wrongful

       discharge in violation of public policy is three years.”). For the reasons that follow, we

       conclude that it does not.
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                           2022-NCCOA-500

                                          Opinion of the Court



¶ 12         “Ordinarily, an employee without a definite term of employment is an

       employee at will and may be discharged without reason.” Coman v. Thomas Mfg. Co.,

       325 N.C. 172, 175, 381 S.E.2d 445, 446 (1989). However, it is well settled that “[w]hile

       there may be a right to terminate a contract at will for no reason, or for an arbitrary

       or irrational reason, there can be no right to terminate such a contract for an unlawful

       reason or purpose that contravenes public policy.” Id. at 175, 381 S.E.2d at 447

       (citation omitted). “Public policy has been defined as the principle of law which holds

       that no citizen can lawfully do that which has a tendency to be injurious to the public

       or against the public good.” Id. at 175 n.2, 381 S.E.2d at 447 n.2.

¶ 13         In the case at bar, Plaintiff raises both the EEPA and the PDPA in support of

       her claim. The EEPA declares, in pertinent part, that “the public policy of this State

       [is] to protect and safeguard the right and opportunity of all persons to seek, obtain

       and hold employment without discrimination or abridgement on account of race,

       religion, color, national origin, age, sex or handicap by employers which regularly

       employ 15 or more employees.” N.C. Gen. Stat. § 143-422.2(a). The PDPA provides,

       in pertinent part and as quoted by Plaintiff:

                    (a) The purpose of [the PDPA] is to ensure equality of
                    opportunity, to promote independent living, self-
                    determination, and economic self-sufficiency, and to
                    encourage and enable all persons with disabilities to
                    participate fully to the maximum extent of their abilities in
                    the social and economic life of the State, to engage in
                    remunerative employment, to use available public
                               WOODY V. ACCUQUEST HEARING CTR., LLC

                                             2022-NCCOA-500

                                            Opinion of the Court



                       accommodations and public services, and to otherwise
                       pursue their rights and privileges as inhabitants of this
                       State.

                       (b) The General Assembly finds that: the practice of
                       discrimination based upon a disabling condition is contrary
                       to the public interest and to the principles of freedom and
                       equality of opportunity; the practice of discrimination on
                       the basis of a disabling condition threatens the rights and
                       proper privileges of the inhabitants of this State; and such
                       discrimination results in a failure to realize the productive
                       capacity of individuals to their fullest extent.

       Id. § 168A-2.

¶ 14         Taking the allegations of Plaintiff’s complaint as true, as we must at this stage,

       Deminski, 377 N.C. 406, 2021-NCSC-58, ¶ 12, Defendant violated the public policy of

       North Carolina as expressed by our legislature by terminating Plaintiff’s employment

       because of her disability. Defendant contends, however, that the General Assembly

       intended for the PDPA to be the exclusive statutory remedy for Plaintiff’s claim, thus

       preempting the common law and preventing Plaintiff from seeking common-law tort

       remedies for wrongful discharge in violation of public policy.

¶ 15         Our Supreme Court has explained that the public-policy exception to the

       employment-at-will doctrine is “designed to vindicate the rights of employees fired

       for reasons offensive to the public policy of this State. The existence of other remedies,

       therefore, does not render the public policy exception moot.” Amos v. Oakdale Knitting

       Co., 331 N.C. 348, 356, 416 S.E.2d 166, 171 (1992).
                                WOODY V. ACCUQUEST HEARING CTR., LLC

                                            2022-NCCOA-500

                                          Opinion of the Court



¶ 16         Nevertheless, “a legislative remedy may be deemed exclusive” in certain

       circumstances:

                    If federal legislation preempts state law under the
                    Supremacy Clause, U.S. Const. art. VI, cl. 2, then state
                    claims, such as one for wrongful discharge, will be
                    precluded. Additionally, if our state legislature has
                    expressed its intent to supplant the common law with
                    exclusive statutory remedies, then common law actions,
                    such as wrongful discharge, will be precluded.

       Id. (citation omitted).

¶ 17         In sum, a party may bring a common-law claim for wrongful discharge in

       violation of public policy in the absence of “(a) federal preemption or (b) the intent of

       our state legislature to supplant the common law with exclusive statutory

       remedies[.]” Id. at 356–57, 416 S.E.2d at 171. This is the framework that guides our

       analysis of this case.

¶ 18         There is no claim of federal preemption in the instant case. Instead, Defendant

       alleged in its memorandum in support of its motion to dismiss that the General

       Assembly enacted the PDPA “to preclude a common law cause of action as to

       disability discrimination in favor of an exclusive statutory remedy under the PDPA.”

       Accordingly, the resolution of this case turns on that question.

¶ 19         “In determining whether the state legislature intended to preclude common

       law actions, we first look to the words of the statute to see if the legislature expressly

       precluded common law remedies.” Id. at 358, 416 S.E.2d at 172. As Defendant
                              WOODY V. ACCUQUEST HEARING CTR., LLC

                                          2022-NCCOA-500

                                         Opinion of the Court



       acknowledges, the PDPA “contains no specific language of preemption of the common

       law claim[.]” Accordingly, “[b]ecause the legislature did not expressly preclude

       common law remedies, we look to the purpose and spirit of the statute and what the

       enactment sought to accomplish, considering both the history and circumstances

       surrounding the legislation and the reason for its enactment.” Id. (citation and

       internal quotation marks omitted).

¶ 20          In seeking to ascertain the purpose and spirit of a statute, we consider “the

       policy objectives behind [its] passage and the consequences which would follow from

       a construction one way or another. A construction which operates to defeat or impair

       the object of the statute must be avoided if that can reasonably be done without

       violence to the legislative language.” Elec. Supply Co. of Durham, Inc. v. Swain Elec.

       Co., 328 N.C. 651, 656, 403 S.E.2d 291, 294 (1991) (citations and internal quotation

       marks omitted). We may also consider canons of statutory construction, but “[a]n

       analysis utilizing the plain language of the statute and the canons of construction

       must be done in a manner which harmonizes with the underlying reason and purpose

       of the statute.” Id.

¶ 21          We first review the history and circumstances surrounding the enactment of

       the PDPA, in light of both the EEPA and the common-law claim of wrongful discharge

       in violation of public policy. As our Supreme Court noted in Amos, “[i]t seems

       elementary that before a legislative body can intend to eliminate certain forms of
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                            2022-NCCOA-500

                                           Opinion of the Court



       remedy it must be aware that such remedies exist.” 331 N.C. at 359, 416 S.E.2d at

       173 (citation omitted).

¶ 22         The EEPA was enacted in 1977 and, as stated above, provides that the public

       policy of North Carolina is “to protect and safeguard the right and opportunity of all

       persons to seek, obtain and hold employment without discrimination or abridgement

       on account of race, religion, color, national origin, age, sex or handicap by employers

       which regularly employ 15 or more employees.” N.C. Gen. Stat. § 143-422.2(a).

       Although no private cause of action exists under the EEPA, “[t]his Court has

       repeatedly recognized that the EEPA may form the basis for a wrongful discharge

       claim.” Jarman v. Deason, 173 N.C. App. 297, 301, 618 S.E.2d 776, 779 (2005) (Geer,

       J., concurring).

¶ 23         The PDPA was enacted in 19851 and, as stated above, provides its own

       statement of purpose. See N.C. Gen. Stat. § 168A-2. In pertinent part, the PDPA

       recognizes the right of persons with disabilities “to engage in remunerative

       employment,” id. § 168A-2(a), and finds that discrimination on the basis of disability

       “is contrary to the public interest and to the principles of freedom and equality of




             1  The PDPA was originally titled the “North Carolina Handicapped Persons Protection
       Act,” but effective 1 October 1999, the Act was renamed “and amended such that ‘person with
       a disability’ [wa]s generally substituted for ‘handicapped person’ throughout” the PDPA.
       Simmons v. Chemol Corp., 137 N.C. App. 319, 322, 528 S.E.2d 368, 370 (2000). For ease of
       reading, we refer to it as the PDPA throughout our rendition of its history.
                            WOODY V. ACCUQUEST HEARING CTR., LLC

                                            2022-NCCOA-500

                                         Opinion of the Court



       opportunity[,]” id. § 168A-2(b). The PDPA provides a cause of action, with a 180-day

       statute of limitations, for persons with disabilities aggrieved by discrimination in

       employment. Id. §§ 168A-5, -11 to -12.

¶ 24         The PDPA was enacted in the midst of our appellate courts’ recognition of the

       public-policy exception to the employment-at-will doctrine. Our General Assembly

       ratified the PDPA on 3 July 1985, and it became effective 1 October 1985. An Act to

       Protect Handicapped Persons, ch. 571, § 4, 1985 N.C. Sess. Laws 649, 656.

       Meanwhile, this Court first recognized the public-policy exception in Sides v. Duke

       University, which was published on 7 May 1985 and which our Supreme Court

       declined to review on 13 August 1985. 74 N.C. App. 331, 342–43, 328 S.E.2d 818, 826–

       27, disc. review denied, 314 N.C. 331, 335 S.E.2d 13 (1985). Our Supreme Court did

       not itself affirmatively recognize the public-policy exception until 1989. Coman, 325

       N.C. at 176, 381 S.E.2d at 447–48.

¶ 25         Defendant argues that this history evinces our General Assembly’s intent that

       the PDPA preempt the common-law claim of wrongful discharge in violation of public

       policy with respect to cases of disability discrimination. However, this chronological

       argument acknowledges but a small part of “the history and circumstances

       surrounding the [PDPA] and the reason for its enactment[,]” while ignoring “the

       purpose and spirit of the [PDPA] and what [its] enactment sought to accomplish[.]”

       Amos, 331 N.C. at 358, 416 S.E.2d at 172 (citation omitted).
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                            2022-NCCOA-500

                                          Opinion of the Court



¶ 26         Looking to the purpose and spirit of the PDPA, in concert with the EEPA as

       emblematic statements of the public policy of this state, our Supreme Court has

       consistently cautioned against precisely the argument that Defendant now makes.

       Defendant’s contention—that the PDPA’s statutory cause of action for disability

       discrimination in employment preempts the common-law claim of wrongful discharge

       in violation of public policy—disregards our Supreme Court’s holding in Amos that

       “the availability of alternative remedies does not prevent a plaintiff from seeking tort

       remedies for wrongful discharge based on the public policy exception.” Id. at 356–57,

       416 S.E.2d at 171 (emphasis added). This must be so, the Amos Court reasoned,

       because “[t]he availability of alternative common law and statutory remedies . . .

       supplements rather than hinders the ultimate goal of protecting employees who have

       been fired in violation of public policy.” Id. at 357, 416 S.E.2d at 171 (emphasis added).

¶ 27         Indeed, our Supreme Court has long recognized the rule that “if a statute is

       remedial in nature, seeking to advance the remedy and repress the evil[,] it must be

       liberally construed to effectuate the intent of the legislature.” Misenheimer v. Burris,

       360 N.C. 620, 623, 637 S.E.2d 173, 175 (2006) (citation and internal quotation marks

       omitted). Nearly two centuries ago, our Supreme Court concluded that the existence

       of a statutory remedy did not eliminate a remedy at common law, and described

       alternative statutory remedies as often “giving an easier or cumulative remedy for a

       wrong, for which there was an action at the common law.” McKay v. Woodle, 28 N.C.
                              WOODY V. ACCUQUEST HEARING CTR., LLC

                                            2022-NCCOA-500

                                           Opinion of the Court



       352, 353–54 (1846); see also, e.g., Humphrey v. Wade, 70 N.C. 280, 281 (1874)

       (“[A]lthough the relief sought may possibly have been under the act of 1846, . . . that

       remedy is only cumulative . . . .”); Oliveira v. Univ. of N.C., 62 N.C. 69, 70 (1867)

       (“Supposing, therefore, that the complainant has [a] complete remedy at law, . . . it is

       only concurrent, and not exclusive . . . .”).

¶ 28          Consequently, adopting Defendant’s preferred construction of the PDPA—by

       holding that its statutory remedy implicitly precludes a common-law claim, despite

       the absence of any evidence that the General Assembly intended such a result—

       would contravene this well-established maxim of remedial statutes. Stated another

       way, accepting Defendant’s argument would require us “to [repress] the remedy and

       [advance] the evil” that our General Assembly sought to remedy. Misenheimer, 360

       N.C. at 623, 637 S.E.2d at 175 (citation and internal quotation marks omitted).

¶ 29          In addition, Defendant asks that we ignore well-established canons of

       statutory construction by reading into the PDPA an implicit preclusion that is not

       explicit in its text. Our Supreme Court has often reiterated that “[c]ourts should give

       effect to the words actually used in a statute and should neither delete words that

       are used nor insert words that are not used into the relevant statutory language

       during the statutory construction process.” N.C. Farm Bureau Mut. Ins. Co. v. Dana,

       379 N.C. 502, 2021-NCSC-161, ¶ 16 (emphasis added). “Nothing is to be added to

       what the text states or reasonably implies (casus omissus pro omisso habendus est).
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                            2022-NCCOA-500

                                          Opinion of the Court



       That is, a matter not covered is to be treated as not covered.” Antonin Scalia & Bryan

       A. Garner, Reading Law: The Interpretation of Legal Texts 93 (2012); see also Wilson

       Funeral Dirs., Inc. v. N.C. Bd. of Funeral Serv., 244 N.C. App. 768, 774, 781 S.E.2d

       507, 511 (2016) (applying the casus omissus canon). Although the casus omissus

       canon allows for reasonable implications, Defendant’s proposal does not fall within

       the boundary of our longstanding rule favoring the broad construction of statutory

       remedies.

¶ 30         Plaintiff argues that “this Court should not find some kind of implied ‘exclusive

       remedy provision’ where the legislature has remained silent[,]” observing that our

       General Assembly “is familiar with such clauses, such as in the area of workers[’]

       compensation, where it provided a comprehensive statutory framework” that includes

       such an exclusive remedy provision. See N.C. Gen. Stat. § 97-10.1 (“[T]he rights and

       remedies herein granted . . . shall exclude all other rights and remedies . . . as against

       the employer at common law or otherwise . . . .”). Indeed, Defendant’s chronological

       argument, discussed above, arguably weighs more heavily on this point, and favors

       Plaintiff. That our General Assembly—which explicitly precludes common-law

       remedies when it so chooses—declined to include an explicit preclusion provision in

       the PDPA either at its enactment or in its subsequent amendments speaks to the

       General Assembly’s intent that the PDPA be viewed as a cumulative remedy, rather

       than exclusive or preclusive of the common-law cause of action.
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                          2022-NCCOA-500

                                         Opinion of the Court



¶ 31         Defendant relies heavily in its preclusion argument on Lederer v. Hargraves

       Tech. Corp., in which a federal district court applied the Amos framework to conclude

       that our General Assembly “intended to preclude common law actions for wrongful

       discharge in violation of public policy with respect to members of the National Guard”

       by the enactment of N.C. Gen. Stat. §§ 127A-202, -202.1 and -203. 256 F. Supp. 2d

       467, 472 (W.D.N.C. 2003). However, “[w]ith regard to matters of North Carolina state

       law, neither this Court nor our Supreme Court is bound by the decisions of federal

       courts, including the Supreme Court of the United States, although in our discretion

       we may conclude that the reasoning of such decisions is persuasive.” Salvie v. Med.

       Ctr. Pharmacy of Concord, Inc., 235 N.C. App. 489, 493 n.2, 762 S.E.2d 273, 277 n.2

       (2014) (citation omitted).

¶ 32         Our careful review of Lederer shows it to be an outlier among decisions issued

       by other courts that have reviewed whether various statutes exclusively preempt the

       common-law claim of wrongful termination in violation of public policy. For example,

       “[o]ur courts have previously held that a plaintiff may pursue both a statutory claim

       under [the Retaliatory Employment Discrimination Act (“REDA”)] and a common law

       wrongful discharge claim based on a violation of REDA.” White v. Cochran, 216 N.C.

       App. 125, 133, 716 S.E.2d 420, 426 (2011). Neither does Title VII of the Civil Rights

       Act of 1964, 42 U.S.C. § 2000e et seq., preclude the common law claim. See Atkins v.

       USF Dugan, Inc., 106 F. Supp. 2d 799, 810 (M.D.N.C. 1999) (“Consistent with Amos,
                              WOODY V. ACCUQUEST HEARING CTR., LLC

                                            2022-NCCOA-500

                                           Opinion of the Court



       this Court finds that [the plaintiff]’s assertion of a Title VII claim does not preclude

       his discharge in violation of public policy cause of action . . . .”). Atkins also concerned

       concurrent claims under the Americans with Disabilities Act, 42 U.S.C. § 12101 et

       seq., which the defendant moved to dismiss, and the Age Discrimination in

       Employment Act, 29 U.S.C. § 621 et seq., which the defendant did not. 106 F. Supp.

       2d at 801–02. The district court allowed the common-law claim to proceed alongside

       the three federal statutory claims. Id. at 814.

¶ 33          In sum, we conclude that the General Assembly did not intend for the PDPA

       to preclude the common-law claim of wrongful discharge in violation of public policy,

       in light of (1) the plain text of the PDPA; (2) the history and circumstances of the

       enactment of the PDPA in light of the EEPA and the common-law claim; (3) our

       longstanding principle of construing remedial statutes broadly; and (4) the guidance

       of several other applicable canons of statutory construction. As such, the trial court

       erred as a matter of law by concluding that the PDPA’s 180-day statute of limitations

       bars Plaintiff’s common-law claim of wrongful discharge in violation of public policy,

       and thus erred by dismissing Plaintiff’s complaint as time-barred.

          III.   Failure to State a Claim

¶ 34          Our dissenting colleague contends that assuming, arguendo, that the PDPA’s

       statute of limitations does not apply to—and therefore, bar—Plaintiff’s common-law

       claim of wrongful discharge in violation of public policy, the trial court’s order
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                           2022-NCCOA-500

                                          Opinion of the Court



       granting Defendant’s motion to dismiss should nevertheless be affirmed because

       “Plaintiff has failed to allege sufficient facts to establish she is a member of the

       protected class of disabled individuals.” Dissent ¶ 71. However, upon careful review

       of the allegations of Plaintiff’s complaint in the deferential light of our standard of

       review, we conclude that Plaintiff has pleaded a claim sufficient to survive

       Defendant’s motion to dismiss.

¶ 35         As stated above, “[t]he standard of review of an order granting a Rule 12(b)(6)

       motion is whether the complaint states a claim for which relief can be granted under

       some legal theory when the complaint is liberally construed and all the allegations

       included therein are taken as true.” Bill Clark Homes, 281 N.C. App. 1, 2021-NCCOA-

       688, ¶ 11 (citation omitted).

¶ 36         Although the EEPA declares that the public policy of this State is to protect

       against discrimination in employment on the basis of “handicap[,]” the EEPA does

       not itself define the word “handicap” as used in this context. See N.C. Gen. Stat. § 143-

       422.2 (containing no definition of “handicap”). However, this Court has previously

       determined that the PDPA’s definition of “person with a disability” applies to

       common-law claims of wrongful discharge in violation of public policy, as set forth in

       the EEPA, prohibiting discrimination on account of a person’s handicap or disability.

       McCullough v. Branch Banking & Tr. Co., 136 N.C. App. 340, 347–48, 524 S.E.2d

       569, 574 (2000). The PDPA defines “person with a disability” as: “Any person who (i)
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                           2022-NCCOA-500

                                          Opinion of the Court



       has a physical or mental impairment which substantially limits one or more major

       life activities; (ii) has a record of such an impairment; or (iii) is regarded as having

       such an impairment.” N.C. Gen. Stat. § 168A-3(7a) (emphasis added).

¶ 37         The dissent views Plaintiff’s complaint as alleging the bare possibility of a

       future impairment or handicap. Our dissenting colleague asserts that “Plaintiff

       merely alleges that she has a heart condition that requires occasional treatment

       which could be impairing in the future if untreated and that her condition ‘impairs’

       her ability to walk and exercise.” Dissent ¶ 74. However, our dissenting colleague

       argues, Plaintiff “does not expressly allege that her condition substantially impairs

       these activities, nor does she allege facts which show that her condition substantially

       impairs these activities.” Id.

¶ 38         Yet, construing Plaintiff’s complaint liberally and taking all allegations therein

       as true, as we must, Bill Clark Homes, 281 N.C. App. 1, 2021-NCCOA-688, ¶ 11, we

       conclude that Plaintiff’s complaint is sufficient to survive Defendant’s Rule 12(b)(6)

       motion. In her complaint, Plaintiff alleges the following facts:

                    In February 2019, [Plaintiff] began experiencing symptoms
                    for which she sought the advice of a cardiologist. It was
                    determined that she suffered from a serious health
                    condition that would require a cardiac ablation procedure.
                    The procedure involves cauterizing arteries in the heart
                    with the objective of correcting atrial fibrillation, an
                    irregular and often rapid heartbeat that can increase the
                    risk of strokes, heart failure, and other heart-related
                    complications.
                              WOODY V. ACCUQUEST HEARING CTR., LLC

                                             2022-NCCOA-500

                                            Opinion of the Court




¶ 39          She also recounts the “many healthcare appointments” that her condition

       required and her week-long absence from work that was necessary for Plaintiff to

       undergo and recuperate from a cardiac ablation procedure.

¶ 40          In the portion of her complaint setting forth her wrongful-discharge

       allegations, Plaintiff adds that she “suffers from a disability. Her heart condition

       affects major life activities, such as walking and exercising, and if left untreated can

       lead to stroke or death. Plaintiff had a record of a disability at the time she was

       wrongfully terminated.” She further alleges that she “was retaliated against and

       wrongfully discharged from her employment because of (a) her disability, (b) the time

       she took off to have her disability treated, and (c) Defendant’s discrimination and

       preconceived notions about her future performance as an employee based on her

       disability.” Lastly, she claims that her “medical condition and status as ‘disabled’ was

       a substantial factor in . . . Defendant’s decision to terminate her employment.”

¶ 41          Considering the PDPA’s definition of “person with a disability,” there does not

       appear to be any dispute that Plaintiff has pleaded: (1) that she has a record of (2) a

       physical impairment (atrial fibrillation) (3) that limits one or more major life

       activities.2 Our dissenting colleague only challenges the sufficiency of Plaintiff’s



              2 “[W]alking” is specifically included among the PDPA’s non-exhaustive list of “[m]ajor
       life activities.” N.C. Gen. Stat. § 168A-3(7a)(b). “A major life activity also includes the
                              WOODY V. ACCUQUEST HEARING CTR., LLC

                                            2022-NCCOA-500

                                           Opinion of the Court



       allegations regarding the degree of her physical limitation—i.e., whether her

       condition substantially limits these major life activities.

¶ 42          The dissent relies on Burgess v. Joseph Schlitz Brewing Co., 298 N.C. 520, 259

       S.E.2d 248 (1979), to support its contention that Plaintiff did not allege that her

       condition is substantially impairing. Dissent ¶ 74. In Burgess, our Supreme Court

       considered “whether a person who suffers from ‘simple glaucoma,’ but has 20/20

       vision in both eyes with glasses, is a ‘handicapped person’ as defined” by the PDPA’s

       predecessor statute. 298 N.C. at 522, 259 S.E.2d at 250. The Burgess Court concluded

       that “[f]airly construed, the remedial provisions of [the PDPA’s predecessor statute]

       are intended to aid only those who are presently disabled. The problems of

       individuals, not presently disabled, who suffer from conditions which may or may not

       disable them in the future are beyond the scope of the statute.” Id. at 528, 259 S.E.2d

       at 253–54. Thus, because the Burgess plaintiff alleged “that he has an eye disease but

       that his vision is functioning normally with glasses[,]” the Court concluded that the

       plaintiff was “not visually disabled within the meaning of the statute.” Id. at 528, 259

       S.E.2d at 253.

¶ 43          However, the use of eyeglasses to correct poor vision is specifically addressed

       in the PDPA. See N.C. Gen. Stat. § 168A-3(7a)(d) (“The determination of whether an



       operation of a major bodily function, including, but not limited to, . . . circulatory . . .
       functions.” Id.
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                            2022-NCCOA-500

                                           Opinion of the Court



       impairment substantially limits a major life activity shall be made without regard to

       the ameliorative effects of mitigating measures, such as . . . low-vision devices, which

       do not include ordinary eyeglasses or contact lenses . . . .” (emphasis added)). Thus,

       the PDPA instructs that “the ameliorative effects” of eyeglasses shall be considered

       in “[t]he determination of whether an impairment substantially limits a major life

       activity[,]” id., making this specific example less than illustrative for the case at bar.

¶ 44         As for the broader holding of Burgess, there is little in Plaintiff’s pleading that

       suggests that she is “not presently disabled”; rather, the issue seems to be that her

       pleading could be read to suggest that her condition “may or may not disable [her] in

       the future[.]” Burgess, 298 N.C. at 528, 259 S.E.2d at 253–54. But what speculative

       language exists in Plaintiff’s complaint—concerning the potential dire effect of failing

       to treat the atrial fibrillation with the cardiac ablation procedure to which Plaintiff

       was compelled to submit—should not be overread to deny the existence of her present

       condition as pleaded in her complaint.

¶ 45         Plaintiff alleges in her complaint that she “had a record of a disability”: namely,

       atrial fibrillation, which is “a serious health condition” that “affects major life

       activities” and, if left untreated, could “lead to stroke or death.” Plaintiff also alleges

       that she had been experiencing symptoms serious enough to require her week-long

       absence from work so that she could undergo and recuperate from a cardiac ablation

       procedure. And Plaintiff alleges that she “was retaliated against and wrongfully
                             WOODY V. ACCUQUEST HEARING CTR., LLC

                                           2022-NCCOA-500

                                          Opinion of the Court



       discharged from her employment because of (a) her disability, (b) the time she took

       off to have her disability treated, and (c) Defendant’s discrimination and preconceived

       notions about her future performance as an employee based on her disability.”

¶ 46         Altogether, construed liberally and taken as true, as we must at this stage of

       litigation, Bill Clark Homes, 281 N.C. App. 1, 2021-NCCOA-688, ¶ 11, the allegations

       of Plaintiff’s complaint are sufficient to plead that Plaintiff is a “person with a

       disability,” notwithstanding Plaintiff’s omission of the word “substantially” from her

       description of the myriad ways her condition limits her major life activities.

¶ 47         At this juncture, this Court is not tasked with passing on the merits of

       Plaintiff’s claim, only her pleading. We express no opinion on whether Plaintiff “will

       ultimately prevail” on the merits of her claim. Id. ¶ 12 (citation omitted). Our

       dissenting colleague posits that Plaintiff may have difficulty proving that she was

       terminated based on her disability; regardless, she has alleged facts supporting such

       a claim and we must not construe them unfavorably against her at this stage of the

       proceedings. Rather, we merely conclude that Plaintiff “is entitled to offer evidence

       to support [her] claim.” Id. (citation omitted).

¶ 48         Our opinion sounds in the longstanding and oft-recognized principle that a

       remedial statute “should be construed liberally, in a manner which assures

       fulfillment of the beneficial goals for which it is enacted and which brings within it

       all cases fairly falling within its intended scope.” Burgess, 298 N.C. at 524, 259 S.E.2d
                            WOODY V. ACCUQUEST HEARING CTR., LLC

                                          2022-NCCOA-500

                                         Opinion of the Court



       at 251. Dismissal of Plaintiff’s claim at this preliminary stage of litigation would

       frustrate those beneficial goals more than it would ensure their fulfillment.

                                            Conclusion

¶ 49         For the foregoing reasons, the trial court’s order dismissing Plaintiff’s claim is

       reversed, and this matter is remanded for further proceedings.

             REVERSED AND REMANDED.

             Judge ARROWOOD concurs.

             Judge DILLON dissents by separate opinion.
       No. COA21-563 – Woody v. Accuquest Hearing Ctr., LLC


             DILLON, Judge, dissenting.


¶ 50          Though Plaintiff pleads in her complaint that she was terminated shortly after

       she retained for over a week funds her employer had directed to be deposit

       immediately into her employer’s bank account, our role is to determine whether she

       has stated a claim for wrongful termination based on workplace disability

       discrimination. I conclude that she has not, as a matter of law for two independent

       reasons as explained below. Therefore, I respectfully dissent.

                                I. No Common Law Action Exists.

¶ 51         First, I conclude that our General Assembly intended the statutory remedies it

       created in Section 168A-11 (the “1985 PDPA”) to be exclusive, and not to co-exist with

       a judicially created, common law remedy based on that body’s public policy

       pronouncement in N.C. Gen. Stat. § 143-422.2 (the “1977 EEPA”). And since Plaintiff

       did not file her claim within the applicable 180-day statute of limitations contained

       in the 1985 PDPA, Judge Craig was correct in dismissing the complaint.

¶ 52         In North Carolina, “[o]rdinarily, an employee without a definite term of

       employment is an employee at will and may be discharged without reason.” Coman

       v. Thomas Mfg., 325 N.C. 172, 175, 381 S.E.2d 445, 446 (1989). However, in 1989,

       our Supreme Court first recognized a cause of action under our common law for

       wrongful discharge where one is discharged “for an unlawful reason or purpose that

       contravenes public policy.” Id. at 175, 381 S.E.2d at 447 (emphasis added). In Coman,

       the Court held that a trucker had stated a cause of action for wrongful termination
                             WOODY V. ACCUQUEST HEARING CTR., LLC
                                           2022-NCCOA-500
                                         DILLON, J., dissenting



       based on allegations he was terminated for refusing to falsify his driving log to show

       that he was not driving for periods in excess of that allowed under federal law. “Thus,

       according to plaintiff’s allegations when defendant discharged plaintiff, if violated the

       federal regulations and the public policy of North Carolina as established in our

       Administrative Code.” Id. at 176, 381 S.E.2d at 447. It should be noted that our

       General Assembly had, otherwise, not provided Mr. Coman with a remedy to sue for

       wrongful termination.

¶ 53         In the present case, however, our General Assembly has provided a remedy for

       wrongful termination based on workplace disability discrimination, through its

       passage of the 1985 PDPA. We are tasked to determine whether the 1985 PDPA

       constitutes Plaintiff’s exclusive remedy or whether she also has a common law claim

       for wrongful termination based on a violation of the public policy announced by our

       General Assembly in the 1977 EEPA. Since the 1985 PDPA does not contain any

       express statement concerning whether the remedies contained in the 1985 PDPA are

       meant to be exclusive, our Supreme Court instructs that we are to “look to the purpose

       and spirit of the statute and what the enactment sought to accomplish, considering

       both the history and circumstances surrounding the legislation and the reasons for

       its enactment.” Amos v. Oakdale, 331 N.C. 348, 358, 416 S.E.2d 166, 172 (1992).

¶ 54         Applying our Supreme Court’s reasoning in Amos to the history and

       circumstances surrounding the passage of the 1985 PDPA, I conclude that our
                            WOODY V. ACCUQUEST HEARING CTR., LLC
                                          2022-NCCOA-500
                                        DILLON, J., dissenting



       General Assembly did not intend that a judicially created, common law action based

       on the 1977 EEPA was to co-exist with the cause of action it was establishing.

¶ 55         In Amos, our Supreme Court determined that the termination of the plaintiffs’

       employment for their refusal to work for less than the minimum wage established by

       our state’s Wage and Hour Act violated the public policy of our State. Id. at 350, 416

       S.E.2d at 167. The question, though, was whether the Act provided the sole remedy.

¶ 56         The Court recognized that the “strongest argument” for the remedies in the

       Act to be exclusive was that at the time the Act was passed, neither our Court or our

       Supreme Court “had recognized the public policy exception to the employment at-will

       doctrine.” Id. at 358-59, 416 S.E.2d at 172.

¶ 57         The Court held, though, that the remedies provided by the Act was not

       exclusive because “[j]udging from these statutory remedies, it seems apparent that

       the intent of the legislature was to provide an employee an avenue to recover back

       wages while remaining employed . . . [but] provides no remedy for refusing to work

       for less than the statutory minimum wage.” Id. at 358, 416 S.E.2d at 172.

¶ 58         Like the Wage and Hour Act, the 1985 PDPA was enacted before our Supreme

       Court recognized the public policy exception in Coman and at the time our Court first

       recognized the exception. Sides v. Duke, 74 N.C. App. 331, 342, 328 S.E.2d 818, 826

       (1985). (The 1985 PDPA was introduced before our Sides opinion and enacted a few
                            WOODY V. ACCUQUEST HEARING CTR., LLC
                                         2022-NCCOA-500
                                       DILLON, J., dissenting



       months after Sides. I doubt Sides, which involved a different public policy concern

       was in our General Assembly’s conscience when it considered the 1985 PDPA.)

¶ 59         However, unlike the Wage and Hour Act at issue in Amos, the 1985 PDPA does

       provide a comprehensive range of remedies, not only for those terminated or not hired

       based on their disability, but for those refusing to work under discriminatory

       conditions. Specifically, the 1985 PDPA mandates an employer to provide reasonable

       accommodations, a new duty not contemplated even in the 1977 EEPA which

       established the public policy. See Head v. Adams Farm Living, Inc., 242 N.C. App.

       546, 553, 775 S.E.2d 904, 909 (2015) (recognizing that unlike the 1985 PDPA, the

       1977 EEPA “does not impose a corresponding duty of reasonable accommodation by

       an employer”). That is, under the 1977 EEPA, discriminatory practices included

       treating disabled persons who could otherwise perform a job differently than fully

       abled persons. The 1985 PDPA fully proscribes this practice and adds the failure to

       provide reasonable accommodations as a discriminatory practice.

¶ 60         I note that the language in the 1985 PDPA, its history, and other

       circumstances occurring around the time of its passage indicate that the 1985 PDPA

       was intended to be exclusive, as explained below.

¶ 61         The General Assembly already provided a remedy for workplace disability

       discrimination prior to the 1977 EEPA. Specifically, in 1973, our General Assembly

       enacted the Handicapped Persons Act (the predecessor of the 1985 PDPA), codified
                             WOODY V. ACCUQUEST HEARING CTR., LLC
                                          2022-NCCOA-500
                                        DILLON, J., dissenting



       in N.C. Gen. Stat. §§ 168-1, et seq. The 1973 Act was entitled “AN ACT TO PROVIDE

       FOR TREATMENT OF HANDICAPPED AND DISABLED PERSONS EQUAL TO

       THAT AFFORDED OTHER PERSONS[,]” and its stated purpose was to “encourage

       and enable handicapped persons to participate fully in the social and economic life of

       the State and to engage in remunerative employment.” Id. § 168-1. One of the

       sections under the 1973 Act established certain rights to disabled individuals in the

       workplace, as follows:

                    Right to employment. Handicapped persons shall be
                    employed in [all] employment, both public and private, on
                    the same terms and conditions as the able-bodied, unless it
                    is show that the particular disability impairs the
                    performance of the work involved.

       N.C. Gen. Stat. § 168-6 (1973) (repealed and superseded by the 1985 PDPA). As the

       1973 Act did not specify any statute of limitations, any claim filed for workplace

       disability discrimination was subject to the 3-year statute of limitations under N.C.

       Gen. Stat. 1-52(2). Spaulding v. R.J. Reynolds Tobacco Co., 93 N.C. App. 770, 771-

       72, 379 S.E.2d 49, 50 (1989), aff’d, 326 N.C. 44, 387 S.E.2d 168 (1990).

¶ 62         In 1977, our General Assembly enacted the EEPA, which recognized as the

       public policy of our State that employers of fifteen (15) or more people should not

       discriminate based on “race, religion, color, national origin, age, sex or handicap[.]”

       N.C. Gen. Stat. § 143-422.2. The General Assembly certainly did not understand that

       this Act would be the basis of a new cause of action in addition to that provided in its
                            WOODY V. ACCUQUEST HEARING CTR., LLC
                                          2022-NCCOA-500
                                        DILLON, J., dissenting



       1973 Act, as no court had yet recognized a common law claim. The 1973 Act provided

       the cause of action, and the 1977 EEPA is clearly just a statement of public policy.

¶ 63         In 1985, our General Assembly replaced the portion of the 1973 Act dealing

       with workplace discrimination with the more robust 1985 PDPA. The language of

       the 1985 PDPA established a new cause of action with broader rights than that even

       contemplated in its 1970’s legislation (as discussed above), again without any

       understanding that the cause of action was supplementing some common law claim

       as shown by the language in the Act.

¶ 64         The General Assembly repealed the section in the 1973 Act which

       initially created a cause of action for disability workplace discrimination. See

       1985 Session Law, Chapter 571, Sec. 3 (“G.S. 168-6 is repealed.”).

¶ 65         The “Statement of purpose” contained in the 1985 Act (codified in

       Chapter 168A-2) is substantially similar to the public policy as announced in

       the 1977 EEPA, as it relates to disabled persons.

¶ 66         Where its 1977 EEPA merely announces a public policy regarding

       discrimination by employers of 15 or more persons, the 1985 PDPA creates a

       cause of action against employers of 15 or more persons. See N.C. Gen. Stat. §

       168A-3(2).

¶ 67         Our General Assembly made specific policy decisions for the procedure

       one would have to follow to pursue a claim for workplace disability
                            WOODY V. ACCUQUEST HEARING CTR., LLC
                                         2022-NCCOA-500
                                       DILLON, J., dissenting



       discrimination.   For instance, the 1985 PDPA provides that actions for a

       discriminatory practice “shall be tried to the court without a jury.” N.C. Gen.

       Stat. § 168A-11(a). The Act provides that an employer’s liability for back pay

       shall be limited to two years. Id. § 168A-11(b). And the Act limits the time

       within which a plaintiff may sue for workplace disability discrimination to 180

       days. It seems odd that our General Assembly would enact these limitations

       while intending litigants could sue for the same conduct without these

       limitations through a common law claim.

¶ 68         And the 1985 PDPA states that our State’s jurisdiction to consider a

       plaintiff’s claim under that Act ends after the plaintiff commences a federal

       action raising a claim under the Americans with Disabilities Act for the same

       conduct. Id. § 168A-11(c). There is no mention that jurisdiction for common

       law claims likewise ends. If our General Assembly understood that a common

       law claim existed, it seems that this statute would have been amended to

       include a statement that our State’s jurisdiction to consider any such claim

       ends once a federal action was commenced. But that body did not reference

       any such claim.

¶ 69         Finally, I note that in 1990, the year after recognizing the public-policy

       exception in Coman, our Supreme Court affirmed a decision from our Court holding

       that a claim for workplace disability discrimination was subject to the 180-day
                              WOODY V. ACCUQUEST HEARING CTR., LLC
                                            2022-NCCOA-500
                                          DILLON, J., dissenting



       limitation period found in the 1985 PDPA that replaced the 1973 Act and, therefore

       was subject to the 180-day limitation period in the 1985 PDPA. See Spaulding, 93

       N.C. App. at 773, 379 S.E.2d at 51, aff’d, 326 N.C. at 44, 387 S.E.2d at 168.3

¶ 70          There is a place for our courts to recognize a cause of action where an employer

       fires an at-will employee for a reason that violates some stated public policy.

       However, I do not believe that our Supreme Court intended for us to recognize a

       common law claim in the present context. Indeed, our General Assembly had already

       recognized the ill of workplace disability discrimination and created a cause of action

       for that ill four years prior to its public policy pronouncement in the 1977 EEPA. And

       in its 1985 PDPA, our General Assembly essentially restated the public policy

       contained in the 1977 EEPA when it repealed the 1973 Act and replaced it with

       legislation designed to remediate the public policy concern with broader rights.

                           II. Failure to Allege “Substantial” Impairment

¶ 71          Even assuming North Carolina recognizes a common law claim for workplace

       disability discrimination, Plaintiff has failed to allege sufficient facts to establish she

       is a member of the protected class of disabled individuals.


              3 I do note that, in 2000, our Court held that certain jury instructions for a common
       law workplace disability claim based the 1977 EEPA were not erroneous, suggesting that
       North Carolina does recognize a common law cause of action apart from the 1985 PDPA. See
       McCullough v. BB&T, 136 N.C. App. 340, 524 S.E.2d 569 (2000). However, the record in that
       case shows that the defendant bank never raised the issue of preemption. Further, whether
       the claim in that case should have been one under the 1985 PDPA was not dispositive on the
       issue before the Court, which merely centered on the definition of “handicapped” contained
       in the jury instruction. Id. at 348, 524 S.E.2d at 574.
                             WOODY V. ACCUQUEST HEARING CTR., LLC
                                           2022-NCCOA-500
                                         DILLON, J., dissenting



¶ 72         The term “handicap” is not defined in the 1977 EEPA. However, our Court has

       held that the definitions contained in the 1985 PDPA apply. See McCullough v.

       BB&T, 136 N.C. App. 340, 524 S.E.2d 569 (2000).

¶ 73         The 1985 PDPA defines a person with a disability as one who has a physical

       “impairment which substantially limits one or more major life activities” or is “treated

       as” having such impairment. N.C. Gen. Stat. § 168A-3(7a) (emphasis added).

¶ 74         In her complaint, Plaintiff merely alleges that she has a heart condition that

       requires occasional treatment which could be impairing in the future if untreated and

       that her condition “impairs” her ability to walk and exercise. However, she does not

       expressly allege that her condition substantially impairs these activities, nor does she

       allege facts which show that her condition substantially impairs these activities. See,

       e.g., Burgess v. Joseph Schlitz, 298 N.C. 520, 259 S.E.2d 248 (1979) (holding in an

       action brought under the 1973 Act that one is not “handicapped” who had glaucoma

       but who had 20/20 vision when wearing glasses).

¶ 75         Therefore, assuming it is appropriate for us to recognize a common law remedy

       in the face of the comprehensive remedies provided by the 1985 PDPA, Plaintiff’s

       complaint still fails because of her failure to allege facts showing that she is a member

       of a protected class under the 1977 EEPA.

¶ 76         I conclude by noting to address Plaintiff’s allegations that she was “wrongfully

       discharged” because of “(a) her disability, (b) the time she took off to have her
                             WOODY V. ACCUQUEST HEARING CTR., LLC
                                          2022-NCCOA-500
                                        DILLON, J., dissenting



       disability treated, and (c) Defendant’s discrimination and preconceived notions about

       her future performance as an employee based on her disability.”

¶ 77         Assuming North Carolina recognizes a common law claim and that Plaintiff

       has properly alleged such claim, Plaintiff cannot base her “common law” claim on

       Defendant’s desire not to accommodate her (allowing her to attend doctor’s

       appointments, etc.) Indeed, our Court has held that the duty to accommodate did not

       arise under the 1977 EEPA, but this duty is exclusive to claims brought under the

       1985 PDPA.     Head v. Adams Farm, 242 N.C. App. at 553, 775 S.E.2d at 909

       (reiterating that the 1977 EEPA “does not impose a corresponding duty of reasonable

       accommodation by the employer”). Therefore, to succeed in her claim, Plaintiff must

       show how, based on her condition, she was treated differently than other employees

       without the condition. Plaintiff would have an almost impossible burden of showing

       that Defendant treated her differently based on her heart condition. Indeed, Plaintiff

       has admitted in her complaint that Defendant had a non-discriminatory reason to

       terminate her; namely, her failure to make a bank deposit for her employer for over

       a week. And she makes no allegation that some employee without a heart condition

       was not fired for similar conduct.